Berdon, J.,
dissenting. I agree with the conclusion reached in Justice Katz’s well reasoned dissent that a writ of error may be brought by a petitioner who has been denied certification to appeal in a habeas corpus proceeding under General Statutes § 52-470 (b).1 I nevertheless write separately to express my great concern over the serious implications that this case and Simms v. Warden, 229 Conn. 178, 640 A.2d 601 (1994), hold for the writ of habeas corpus.
Today’s decision, although technically concerned with the writ of error, will have a devastating effect on habeas corpus, “the great writ of liberty.” Lozada v. Warden, 223 Conn. 834, 840, 613 A.2d 818 (1992). This writ, which has its roots in the Magna Charta, was designed to be a bulwark against miscarriages of justice and convictions that violate fundamental fairness. Id. Chief Justice Swift wrote that “[t]his writ furnishes the strongest security for the liberty of the citizen, and constitutes the most prominent distinction between a free and absolute government.” 1 Z. Swift, A Digest of the Laws of the State of Connecticut (1822) p. 568. Indeed, like the federal constitution, this state’s first formal constitution enshrined the writ of habeas corpus, as have all of our subsequent charters of liberty.2
The majority decision undermines the writ by eliminating appellate review as a matter of right. In addition, because we require ineffective assistance of counsel claims to be raised exclusively through the writ of habeas corpus; State v. Hamilton, 228 Conn. 234, 242-43, 636 A.2d 760 (1994); Lozada v. Warden, supra, 223 Conn. 841; State v. Leecan, 198 Conn. 517, 541-42, 504 A.2d 480, cert. denied, 476 U.S. 1184, 106 S. Ct. *2042922, 91 L. Ed. 2d 550 (1986); today’s decision means that a petitioner will be deprived of any state appellate review of this claim unless a justice or judge3 provides the required certification.
The majority in Simms purports to provide an alternative remedy—that is, an appeal to determine whether the habeas court abused its discretion in denying certification4—but gives no guidance concerning the standard to be applied in making this determination. Under any standard, we would be required to consider the merits of the appeal in order to determine whether “a question is involved in the [habeas court’s] decision which ought to be reviewed . . . .” General Statutes § 52-470 (b). Would the standard be that if there is a little injustice, there is not an abuse of discretion, but if there is a great injustice, then there is an abuse of discretion?
The fact is that this court has dealt harshly with criminal defendants who seek to establish that a trial court has abused its discretion. For example, in a recent appeal challenging the trial court’s refusal to grant a defendant a mere one day continuance to obtain preferred counsel, the majority stated that “abuse of discretion” was a standard “that, although not unreviewable, *205affords the trial court broad discretion . . . ." State v. Hamilton, supra, 228 Conn. 250. This “broad discretion” led the majority to uphold the trial court even though there is a constitutional right to counsel of choice; id., 243; and the defendant in the case was only seventeen years old. Id., 236. In fact, my recent search through 200 years of this state’s jurisprudence has revealed only one criminal case “in which this court . . . held that the trial court’s denial of a motion for continuance constituted an abuse of discretion.” Jackson v. Commissioner of Correction, 227 Conn. 124, 145, 629 A.2d 413 (1993) (Berdon, J., dissenting).
I believe that, with this decision and that in Simms v. Warden, supra, 229 Conn. 178, a majority of this court furthers its efforts to limit the writ of habeas corpus. I most recently expressed this concern in my dissent in Jackson v. Commissioner of Correction, supra, 227 Conn. 139, in which I stated: “I must confess that the scales weigh heavily, at least for me, in favor of granting a new trial to persons whose claims cast a substantial cloud on the validity of their convictions. The rules established today have equal application for those who are incarcerated for life as well as those who are awaiting the death penalty. The majority, emulating the United States Supreme Court, restricts habeas corpus in the name of finality of decisions. Lest we forget, there is nothing more final than the imposition of the death penalty.”
Indeed, it appears that the goal of executing people with dispatch was what brought about the amendment of the habeas statute to require certification in the first place: “During discussion on the Senate floor concerning the amendment, Senator Elmer S. Watson read into the record a letter from former Chief Justice William M. Maltbie expressing concern over the delay in the executions for first degree murder. The letter stated, inter alia: ‘There are . . . two means which have been *206used to delay the execution of the death sentence and which . . . may properly be subjected to more regulation than now exists. One of these is the petition for a new trial for . . . newly discovered evidence, with an appeal to the Supreme Court, if it is denied. It has seemed to me that such petitions have been used in certain instances, not because they had any merit, but in a calculated effort to delay the imposition of the penalty. . . . The other means by which, I feel, unjustifiable delay has been caused is through the use of the writ of habeas corpus. . . .’ 7 S. Proc., Pt. 5, 1957 Sess., pp. 2938-39.” Iovieno v. Commissioner of Correction, 222 Conn. 254, 259-60, 608 A.2d 1174 (1992). I must agree with Chief Justice Maltbie that the best way to expedite the business of putting people to death is to limit severely the right to appeal in habeas corpus proceedings.
In Safford v. Warden, 223 Conn. 180, 612 A.2d 1161 (1992), the majority claimed that my fears concerning their apparent assault on the writ of habeas corpus as a vehicle for justice; id., 205 (Berdon, J., concurring); were “baseless” because they had “no hidden agendas.” Id., 191 n.13.1 believe, however, that this court’s own record on appeals and writs of error taken from habeas corpus proceedings in recent years demonstrates just how well founded are the fears I voiced in Safford. See, e.g., Iovieno v. Commissioner of Correction, supra, 222 Conn. 262 (holding that the habeas court had no discretion to consider a petition for certification to appeal that was filed one day after the expiration of the ten day limit imposed by § 52-470 [b]); Bunkley v. Commissioner of Correction, 222 Conn. 444, 610 A.2d 598 (1992) (holding that in order to prevail on a claim of ineffective assistance of appellate counsel, a habeas petitioner must show not only that his or her appeal would have been sustained but for counsel’s deficient performance, but also that there is a reason*207able probability that the verdict at trial would have been different); Jackson v. Commissioner of Correction, supra, 227 Conn. 124 (holding that in order for a habeas petitioner to be entitled to review of a claim not raised on direct appeal, he or she must show that some objective factor external to the defense caused the procedural default and that the default was prejudicial, thereby abandoning the former rule that procedurally defaulted claims were reviewable in habeas proceedings so long as the petitioner had not deliberately bypassed his or her right to review of these claims); Johnson v. Commissioner of Correction, 218 Conn. 403, 589 A.2d 1214 (1991) (abandoning the “deliberate bypass” standard in favor of the “cause and prejudice” standard for claims not raised at trial). Today’s decisions in the present case and Simms continue that assault on habeas corpus, stripping petitioners of the absolute right to appeal from habeas proceedings.5
*208In my concurring opinion in Safford v. Warden, supra, 223 Conn. 206, I pointed out the following: “Justice Charles Evans Hughes wrote over fifty years ago that ‘[i]t must never be forgotten that the writ of habeas corpus is the precious safeguard of personal liberty and there is no higher duty than to maintain it unimpaired.’ Bowen v. Johnston, 306 U.S. 19, 26, 59 S. Ct. 442, 83 L. Ed. 455 (1939). The writ of habeas corpus ‘ “holds an honored position in our jurisprudence . . . [as] a bulwark against convictions that violate ‘fundamental fairness.” ’ Gaines v. Manson, 194 Conn. 510, 516, 481 A.2d 1084 (1984), quoting Engle v. Isaac, 456 U.S. 107, 126, 102 S. Ct. 1558, 71 L. Ed. 2d 783, reh. denied, 456 U.S. 1001, 102 S. Ct. 2268, 73 L. Ed. 2d 1296 (1982).” Today’s decision is fundamentally inconsistent with the writ that is designed to protect life and liberty.
I respectfully dissent.

 Like Justice Katz, I do not consider the plaintiff’s constitutional claim.


 See Conn. Const., art. I, § 12. Prior to the adoption of the 1965 constitution, the habeas corpus provision was located in article first, § 14. The federal provision is located in article one, § 9, of the United States constitution.


 General Statutes § 52-470 (b) provides that the petitioner in a habeas corpus proceeding may obtain certification to appeal from “the judge before whom the case was tried or a judge of the supreme court or appellate court . . . (Emphasis added.) I agree with the majority in Simms v. Warden, supra, 229 Conn. 178, that the clear language of § 52-470 (b) permits a party seeking certification to appeal to address their petition to a specific appellate court judge or justice. In view of the majority opinions in this case and in Simms, it appears that the appellate judges and justices in this state will have a busy schedule. Nevertheless, the right to seek certification from an appellate judge or justice is not an adequate substitute for the unqualified right to appeal via a writ of error.


 I presume that the majority would also permit such an appeal if either a justice of this court or a judge of the Appellate Court refused a petitioner’s request for certification to appeal.


 The court in Walker v. Commissioner of Correction, 223 Conn. 411, 413 n.3, 611 A.2d 413 (1992), raised the issue of subject matter jurisdiction sua sponte in a footnote but did not decide it because the issue had not been briefed by the parties. I dissented in Walker, wondering how “the majority [could] profess to be concerned about the ‘troubling’ subject matter jurisdiction questions presented . . . and then quickly sweep them away in a footnote?” Id., 417. It is clear that if we think that we may not have subject matter jurisdiction, we must raise and decide this issue as a threshold matter, whether or not the parties have raised or briefed it. State v. Carey, 222 Conn. 299, 305, 610 A.2d 1147 (1992).
There is a bright side of sorts to today’s holding. The majority in Simms v. Warden, supra, 229 Conn. 185-86 n.12, concedes that the decisions in Iodeno v. Commissioner of Correction, supra, 222 Conn. 254, Commissioner of Correction v. Rodriquez, 222 Conn. 469, 610 A.2d 631 (1992) (holding that a habeas petitioner who had been denied the right to testify at trial was required to show prejudice in order to prevail on his request for a new trial), and Walker v. Commissioner of Correction, supra, 223 Conn. 411 (holding that the habeas court had not abused its discretion in denying the petitioner’s request for certification to appeal), were rendered without subject matter jurisdiction. Therefore, these cases must be viewed as no longer having any force and effect. Nevertheless, while I am happy to see these cases vacated sub silentio, I fear that today’s holding will be far more destructive of the Great Writ of liberty than anything that has come before.